t c summary opinion united_states tax_court brian joseph talaske petitioner v commissioner of internal revenue respondent docket no 17882-09s filed date brian joseph talaske pro_se kevin r erskine for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_6330 and sec_7463 pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case all section references are to the internal_revenue_code as amended brian joseph talaske petitioner filed a petition with this court in response to a notice_of_determination concerning collection action s under sec_6320 and or sustaining a proposed levy for the issue for decision is whether petitioner may challenge the existence or amount of the underlying tax_liability for that year background some of the facts have been stipulated and they are so found petitioner resided in the state of michigan at the time that the petition was filed with the court in date petitioner obtained a first usa visa first usa credit card petitioner transferred to this new account balances from credit cards issued by other financial institutions in date petitioner defaulted on his first usa account as of date petitioner’s outstanding balance on his first usa account was dollar_figure consisting of principal of dollar_figure and finance_charges of dollar_figure on that date first usa charged off principal of dollar_figure and finance_charges of dollar_figure thereby resulting in a new balance of zero the record suggests that after date some attempt at collection may have been made by either first usa or a third-party agency however the record is clear that nothing was collected in or about first usa was acquired by jpmorgan chase chase for tax_year chase issued to petitioner a form 1099-c cancellation of debt showing cancellation of indebtedness on date of dollar_figure the account number listed on the form matches the number of petitioner’s credit card account with first usa petitioner does not recall receiving any form 1099-c from chase in and his form_1040 u s individual_income_tax_return for tax_year which was prepared and timely filed in did not report any income from cancellation of indebtedness in or about date respondent commenced an examination of petitioner’s return petitioner was aware of and participated in the examination by notice dated date respondent determined a deficiency in petitioner’s income_tax of dollar_figure the deficiency was attributable principally to respondent’s determination that petitioner failed to report cancellation of indebtedness of dollar_figure as reported by chase on the aforementioned form 1099-c petitioner’s prior federal_income_tax returns and specifically petitioner’s federal_income_tax return for did not report cancellation of indebtedness of dollar_figure the date notice_of_deficiency was mailed to petitioner at his last_known_address and was received by him no later than date notwithstanding the language in the notice_of_deficiency about filing a petition with the tax_court i f you want to contest this determination in court before making any payment petitioner did not do so rather by letter dated date petitioner wrote to respondent’s holtsville new york service_center the office that had issued the deficiency_notice stating inter alia that i continue to object and i will petition the tax_court as required if the irs fails to recognize the errors of the irs claims petitioner having failed to file a petition for redetermination respondent assessed the determined deficiency together with statutory interest on date see sec_6213 sec_6601 and made notice_and_demand for payment pursuant to sec_6303 petitioner did not satisfy the outstanding liability on date respondent sent petitioner a final notice_of_intent_to_levy and notice of your right to a hearing in respect of the outstanding liability petitioner responded by filing a form request for a collection_due_process or equivalent_hearing in a notice_of_determination concerning collection action s under sec_6320 and or dated date respondent’s appeals_office sustained the proposed levy the attachment to the notice_of_determination included the following statements issues raised by the taxpayer collection alternatives offered by taxpayer you offered no alternatives to collection you stated sic will not agree to an installment_agreement challenges to the existence or amount of liability you disagree with your liability because you stated you never had an account with chase bank and you have never had a credit card from chase bank and that form_982 reduction of tax_attributes due to discharge_of_indebtedness and sec_1082 basis_adjustment would qualify you for insolvency for tax_year regarding petitioner’s desire to challenge the existence or amount of the underlying liability the attachment stated that you had prior opportunity to dispute the additional taxes in that regard the settlement officer’s case activity record indicates that petitioner had previously been informed that he can not dispute tax_liability thru cdp the so-called collection_due_process procedures if he had prior opportunity to dispute the liability in response to the date notice_of_determination petitioner timely filed a petition with this court in the petition petitioner challenged the existence or amount of the underlying liability during the course of these proceedings including at trial petitioner has focused solely on the existence or amount of the underlying liability discussion a general principles if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment then the commissioner is authorized to collect such tax by levy upon the person’s property sec_6331 at least days before enforcing collection by way of a levy on the person’s property the commissioner is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person sec_6331 generally speaking the commissioner cannot proceed with collection by levy until the person has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination sec_6330 see 115_tc_35 114_tc_176 if an administrative hearing is requested the hearing is to be conducted by respondent’s appeals_office and at the hearing the appeals officer conducting it must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 c sec_6330 prescribes the matters that a taxpayer may raise at such hearing sec_6330 provides that a taxpayer may raise any relevant issue relating to the unpaid tax or proposed levy including spousal defenses and collection alternatives additionally the taxpayer may challenge the existence or amount of the underlying tax_liability if the taxpayer did not receive a statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 at the conclusion of the hearing the appeals officer must determine whether and how to proceed with collection taking into account inter alia collection alternatives proposed by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary see sec_6330 sec_6330 provides that a taxpayer may within days of the issuance of a notice_of_determination appeal the determination of the appeals_office to the tax_court and this court shall have jurisdiction with respect to such matter b the parties’ positions petitioner contends on various grounds that he never received income in in the form of cancellation of indebtedness therefore in petitioner’s view respondent’s date deficiency determination was erroneous respondent invokes sec_6330 and contends that petitioner is barred from challenging respondent’s date deficiency determination in the present collection review proceeding because petitioner had a prior opportunity to do so in the form of an action for redetermination of deficiency c analysis as previously stated a taxpayer may challenge the existence or amount of the underlying tax_liability if the taxpayer did not receive a notice_of_deficiency for such tax_liability or did not petitioner argues that he never had any account with chase so that the form 1099-c issued by that financial_institution was of no import however the record demonstrates that petitioner had an account with first usa and that chase was the successor_in_interest to such account petitioner also argues that his credit card debt with first usa was canceled in when he defaulted however a debtor’s default is not equivalent to forgiveness of the debt by the debtor’s creditor petitioner argues further that his credit card debt was canceled in when it was charged off by first usa however this argument does not address the suggestion in the record that some effort at collection was made after date by first usa or a third-party agency the argument also assumes that the charge off of a debt is equivalent to cancellation of indebtedness for purposes of sec_61 and does not account for the fact that chase successor-in-interest to first usa did not cancel the indebtedness until finally petitioner argues that regardless of when his credit card debt with first usa may have been canceled he was insolvent at the time which in petitioner’s view justifies his failure to report the dollar_figure amount on any return in this regard the record does strongly hint of petitioner’s financial frailty however petitioner’s insolvency at any particular point in time was never proven otherwise have an opportunity to dispute such tax_liability sec_6330 stated otherwise a taxpayer may not challenge the underlying liability in an administrative hearing and therefore this court may not review that liability in a subsequent collection review proceeding such as the instant one if the taxpayer received a notice_of_deficiency or otherwise had a prior opportunity to dispute the underlying liability id 114_tc_604 here the record is clear that respondent mailed a notice_of_deficiency for to petitioner and that petitioner actually received such notice within a few days after its mailing petitioner therefore had the opportunity to file a petition for redetermination with this court and dispute the determined deficiency he failed to do so thus as a matter of law petitioner is barred in the present collection review proceeding from challenging the existence or amount of the underlying liability that respondent seeks to collect we therefore sustain respondent’s determination that collection may proceed by way of levy whether petitioner might be able to do so in a refund action in a u s district_court or in the u s court of federal claims see sec_7422 55_tc_138 n is a matter that we need not and do not address as the tax_court lacks jurisdiction over that type of action cf 126_tc_1 conclusion we have considered all of the arguments made by petitioner and to the extent that we have not specifically addressed any of them we conclude that they are irrelevant or without merit to reflect our disposition of the disputed issue decision will be entered for respondent
